[exhibit103transitionagre001.jpg]
FINAL EXECUTION VERSION Page 1 of 17 TRANSITION AGREEMENT THIS TRANSITION
AGREEMENT (this “Agreement”), effective as of July 1, 2016 (the “Effective
Date”), is made and entered into by and between BROWN & BROWN, INC., a Florida
corporation (together with its present and future Subsidiaries and affiliates,
the “Company”), and CHARLES H. LYDECKER, a resident of the State of Florida
(“Executive”). The Company and Executive are each a “Party” and collectively,
the “Parties.” BACKGROUND In connection with Executive’s voluntary resignation
from the Company in July 2016 (“Resignation”), the Company and the Executive
wish to memorialize their agreement concerning Executive’s remaining period of
employment with the Company, and with respect to the period following
Executive’s departure from the Company. In recognition of Executive’s career
with the Company, and as consideration for Executive’s agreement to abide by
certain post-resignation obligations as set forth in this Agreement following
Executive’s departure from the Company, the Company desires to provide Executive
the consideration described in this Agreement in return for the agreements of
the Executive set forth herein. The date upon which Executive’s Resignation from
the Company is effective shall be described herein as the “Resignation Date.”
The Company, on behalf of itself, its shareholders and its employees, has a
compelling interest in maintaining the confidentiality of Confidential
Information and/or Trade Secrets (as such terms are defined in Section 5(a) of
this Agreement), retaining its employees, and maintaining the customer
relationships and business goodwill the Company develops and acquires. By virtue
of Executive’s position, Executive has been afforded extensive and intimate
knowledge of the Company’s strategic goals, including particularized plans and
processes developed by the Company, whether through the Executive’s efforts or
otherwise, which are not known to others in the industry and which give the
Company and its Subsidiaries competitive advantage. In addition, Executive has
had full access to information concerning the performance and results of various
leaders, business units, divisions, profit centers and Subsidiaries of the
Company and information related to the development and execution of strategic
plans, including potential acquisitions, for the Company and/or its
Subsidiaries. Executive’s role has been such that the Company’s Confidential
Information and Trade Secrets have necessarily become inextricably entwined with
Executive’s own knowledge and experience. NOW, THEREFORE, the Parties, intending
to be legally bound, agree as follows: TERMS 1. The Executive’s Resignation and
Future Relationship. (a) The Executive’s employment with the Company and its
Subsidiaries shall end as of the close of business on July 1, 2016, which shall
also be deemed to be the Resignation Date. Pursuant to a Consulting Agreement in
the form attached to this Agreement as Exhibit “A” (the “Consulting Agreement”),
the Executive agrees that, after the Resignation Date, he will make himself
available to the Company at reasonable times and locations to fulfill his duties
under the Consulting Agreement. The level of services that the Executive
provides after the Resignation Date shall in no event exceed 20 percent of the
average level of services performed by the Executive for the Company during the
36-month period immediately preceding the Resignation Date and, except as set
forth in the Consulting Agreement, shall not extend beyond twelve (12) months
following the Resignation Date. Therefore, the services performed by the
Executive after the Resignation Date shall not exceed the level of services
permitted under Treasury Regulation §1.409A-1(h)(1)(ii) under which the
Executive is presumed to have had a “separation from service” (as such term is
defined for purposes of Section 409A of the Internal



--------------------------------------------------------------------------------



 
[exhibit103transitionagre002.jpg]
/s/ CL____ Page 2 of 17 /s/ JPB___ CHL Brown & Brown, Inc. Revenue Code of 1986,
as amended (the “Code”)) on the Resignation Date. The foregoing shall not under
any circumstance preclude or interfere with Executive’s future employment or
activities except as expressly provided for in this Agreement. (b) The Executive
agrees that he will return to the Company on or before the Resignation Date all
property in his possession, custody or control which he obtained from the
Company or from any of their customers, vendors, current merger or acquisition
candidates that Executive is aware of, employees, contractors or consultants;
including but not limited to the originals and all copies of any documents,
files, data or information (electronic or hard-copy), access cards, passwords
and file-access methods/protocols, computers/laptops/PDAs (including all
software and peripherals), cell phones and stored documents/files/information,
with all documents, files and information being returned unaltered and
unencrypted. (c) Executive and Company agree to keep strictly confidential the
substance of this Agreement, including any and all related verbal and written
information regarding the Agreement. The Parties agree that neither will discuss
or divulge any such information to any person other than Executive’s or
Company’s own attorneys or accountants, without the prior written consent of the
other, unless ordered to do so by a court or governmental entity of competent
jurisdiction. The Parties agree that, if they receive an inquiry from any media
representative about the other or Company’s current or former officers, director
or employees, his employment by the Company or the end of that employment, the
parties will not respond but will immediately contact the other to inform the
other of the media inquiry. Notwithstanding the foregoing, each of the Executive
and the Company acknowledge that the disclosure of this Agreement is expected to
be required by applicable law and that this Agreement is expected to be filed by
the Company with the Securities and Exchange Commission in connection with its
reporting obligations under the Exchange Act (as defined below). (d) If the
Executive has vested Company stock options or stock appreciation rights that he
wants to exercise, he must do so within thirty (30) days of the Resignation Date
unless otherwise provided in the applicable award agreement(s) and plan
document(s). Except as otherwise provided in Section 2(b) below, any Company
stock options, stock appreciation rights, restricted stock awards or restricted
stock unit awards that are not vested in Executive as of the Resignation Date
will be forfeited in accordance with the terms of the Executive’s award
agreements with the Company and the applicable Company plan. The Executive
understands and agrees that (a) the federal “insider trading” securities laws
continue to apply to the Executive notwithstanding his Resignation from
employment with the Company, (b) the Company’s Insider Trading Policy prohibits
the Executive from trading in the Company securities while in possession of
material nonpublic information concerning the Company and (c) the prohibition
against such trading continues to apply to the Executive after leaving the
Company. Therefore, the Executive agrees to abide by the Company trading windows
even after leaving the Company until such time as the insider information the
Executive possessed, if any, becomes public. (e) Executive agrees to resign any
positions as an officer and director of the Company, including any direct or
indirect Company Subsidiary, effective as of the Resignation Date. Executive
also agrees to sign and deliver to the Company on the Resignation Date a formal
letter of resignation in the form attached to this Agreement as Exhibit “B.” 2.
The Company's Obligations to the Executive. (a) The Company will pay or provide
to the Executive the following, all subject to the Executive’s continuing
satisfactory performance of his duties through the Resignation Date and the
Executive’s signing and delivering the Agreement and Consulting Agreement to the
Company:



--------------------------------------------------------------------------------



 
[exhibit103transitionagre003.jpg]
/s/ CL____ Page 3 of 17 /s/ JPB___ CHL Brown & Brown, Inc. (i) The Executive’s
base salary as earned through the Resignation Date, to be paid upon the
Company’s next regularly occurring payroll date following the Resignation Date;
(ii) The Executive's cash balance (if any) in the Company's Employee Stock
Purchase Plan as of the Resignation Date, according to such plan's terms and
conditions; (iii) promptly after the Resignation Date, the papers necessary for
the Executive to elect continuation of any group medical insurance coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) and the
terms and conditions of the Company's medical plan; if the Executive elects
continued coverage pursuant to COBRA, the Executive shall be solely responsible
for all matters relating to his continuation of coverage pursuant to federal
COBRA law, including, without limitation, the election of such coverage and the
timely payment of premiums; (iv) the opportunity to elect the timing of
distribution of any existing account balance in the Company's Employee Savings
Plan, according to the terms and conditions of the Employee Savings Plan; the
Company will not make any further contribution to the Executive’s account under
the Employee Savings Plan after the Resignation Date and he remains responsible
for repayment of any loans from his Employee Savings Plan account; and (v)
distribution of the Executive’s existing account balance (if any) in the
Company’s Deferred Compensation Plan, according to the terms and conditions of
the Deferred Compensation Plan. (b) In addition to the cash compensation paid in
accordance with Section 2(a) above, the Company will waive, subject to approval
by the Compensation Committee of the Company’s Board of Directors, effective on
the Resignation Date, the remaining time-based employment conditions for vesting
the following 111,000 shares of restricted common stock of the Company that were
granted to the Executive under the Brown & Brown, Inc. Performance Stock Plan
(the “PSP”) and the 2010 Brown & Brown, Inc. Stock Incentive Plan (the “SIP”),
as applicable (collectively, the “Restricted Stock”): (i) The following
“awarded” but unvested restricted stock awards: (A) 13,712 shares granted on
April 1, 2003 under the PSP; (B) 8,000 shares granted on February 27, 2008 under
the PSP; (C) 9,316 shares granted on April 27, 2010 under the PSP; and (D)
33,418 shares granted on January 18, 2011 under the SIP. (ii) The following
Performance-Triggered Stock Grants (PTSGs): (A) 31,017 shares granted on July 1,
2013 under the SIP; (B) 9,214 shares granted on January 22, 2014 under the SIP;
and (C) 6,323 shares granted on January 21, 2015 under the SIP. For purposes of
this Agreement, the shares of Restricted Stock, if any, with respect to which
the remaining time-based employment conditions for vesting of the Restricted
Stock are waived will be referred to as the "Accelerated Restricted Stock."
Failure of the Compensation Committee of the Board of Directors to approve the
waiver of the remaining time-based employment conditions for vesting of the
111,000 shares in Executive, as contemplated in this subparagraph 2(b), shall
render this Agreement and the Consulting



--------------------------------------------------------------------------------



 
[exhibit103transitionagre004.jpg]
/s/ CL____ Page 4 of 17 /s/ JPB___ CHL Brown & Brown, Inc. Agreement null and
void. The Executive will not be permitted to sell or transfer more than 50%
(i.e., 55,500 shares) of the Accelerated Restricted Stock prior to September 30,
2016, subject to the current blackout period which expires July 21, 2016. (c)
Company acknowledges and agrees that Executive’s rights to the Accelerated
Restricted Stock and the $750,000 initial payment made to Executive under the
Consulting Agreement shall not be subject to forfeiture, for any reason. (d) The
Executive acknowledges the following related to compensation paid or granted by
the Company pursuant to this Agreement: (i) The Executive understands and agrees
that the monies and benefits described in this Section 2 and the attached
Consulting Agreement are the sole financial obligations of the Company to the
Executive under this Agreement. (ii) The Executive agrees that the payment of
any monies or benefits under this Agreement and the Consulting Agreement are
subject to deductions and withholdings as required by law and, further, that he
is solely responsible for and will pay all taxes, contributions or other
payments to any taxing authority which arise from his receipt of the monies or
benefits paid to him under this Agreement. 3. Mutual Release of the Company and
Personnel. (a) In exchange for the monies and benefits given by each Party to
the other under this Agreement to which the other was not otherwise entitled,
the parties agree, on their own behalf and on behalf of any other person
entitled to make a claim on their behalf or through them, that each hereby
freely, finally, fully and forever releases and discharges the other from any
and all claims and causes of action of any kind or nature that the other once
had or now has against the other, including without limitations any and all
claims arising out or related in any way, directly or indirectly, to the
Executive’s employment or end of employment with the Company, whether such
claims are now known or unknown to the parties (“Released Claims”). Released
Claims do not include (i) any claims arising from events occurring after the
Executive signs this Agreement, (ii) any claims which by law may not be released
by the Executive; (iii) any claims of the Executive for vested benefits under
the Company's employee benefit plans and (iv) any rights granted to Executive
under this Agreement or the Consulting Agreement executed contemporaneously
herewith. The parties agree that it is his intent that the releases of claims
being given by him in this Agreement are intended to operate as a general
release to the maximum extent permitted by law. (b) The Executive agrees that he
does not now have pending any claims or lawsuits against the Company, that he
has not suffered an on-the-job injury for which he has not already filed a
claim. Further, the Executive waives his right to any monetary recovery should
any federal, state, or local administrative agency pursue any claims on his
behalf arising out of or related to his employment with and/or Resignation from
employment with the Company. (c) The Executive will not affirmatively seek to
cause any civil/criminal investigations or regulatory actions to be taken
against the Company. In the event Executive receives a subpoena related to the
Company, Executive shall promptly notify Company and provide reasonable
cooperation to Company. The Executive represents and warrants, to the best of
his knowledge and belief, that he has served in his capacity as an officer of
the Company and an officer and/or director of one or more Subsidiaries and
fulfilled all obligations thereof without knowingly violating any governing law.
In the event Executive receives a subpoena related to the Company, Executive
shall promptly notify Company and provide reasonable cooperation to Company.
Nothing in this Agreement prohibits Executive from communicating directly with
the U.S. Securities and Exchange Commission, or any member of its staff,



--------------------------------------------------------------------------------



 
[exhibit103transitionagre005.jpg]
/s/ CL____ Page 5 of 17 /s/ JPB___ CHL Brown & Brown, Inc. about any possible
violation of federal securities law or making any disclosure protected under the
whistleblower provisions of federal law or regulation. 4. Informed, Voluntary
Signature. (a) The Executive agrees he has had a full and fair opportunity to
review this “Transition Agreement” and signs it knowingly, voluntarily and
without duress or coercion. Further, in executing this Agreement, the Executive
agrees that he has not relied on any representation or statement not set forth
in this Agreement and its attachments. (b) To the extent necessary to comply
with Code Section 409A, if the date on which the Company provides this
“Transition Agreement” to the Executive and the Retirement Date are in two
separate taxable years, any payment of amounts under Section 2 or the Consulting
Agreement that constitute deferred compensation within the meaning of Code
Section 409A shall be payable on the later of (i) the date such payment is
otherwise payable under the Agreement, or (ii) the first business day of such
second taxable year. (c) Notwithstanding anything else contained in this
Agreement to the contrary, Executive understands that he is not releasing any
rights to indemnity from the Company for any claims against him arising out of
his capacity or service rendered to the Company (or any of its Subsidiaries)
that are within the scope of: (a) § 607.0850, Florida Statutes; (b) any similar
statute in another relevant jurisdiction or (c) the Bylaws or the Articles of
Incorporation of the Company or any of its Subsidiaries of (d) applicable
decisional law. It is understood that any such indemnification (which, if
appropriate will include advancement of expenses) is governed by Florida law. 5.
Post-Resignation Restrictive Covenants and Related Matters. (a) Defined Terms.
(i) “Client Account” means any person or entity for which Company has been
compensated for services provided to that person or entity during the
Executive’s employment with Company or the Restricted Period. Client Account
does not include insurance carriers, wholesale brokers, brokers, syndicates or
other entities which pay Company, or share with Company, fees or commissions
related to the Insurance Business. (ii) “Confidential Information” means any of
the following: (1) financial Information of any kind relating to the Company’s
Insurance Business including, but not limited to the financial relationships of
the Company with carriers, brokers and intermediaries [Financial Information
includes, but is not limited to, commission structures, incentive arrangements
and discounts]; (2) material Information from or about an issuer of securities
including, specifically, Brown & Brown, Inc. that could reasonably be expected
to influence Executive or any other Person to purchase or sell securities of
such issuer; (3) sales training and producer training materials and programs
produced or developed by Brown & Brown University or otherwise customized and
maintained as formal training programs for producers and sales personnel of
Company; (4) strategic planning, marketing and sales Information, whether
general or client-specific; (5) Information regarding the Company’s contractual,
relationships and communications with other entities in the Insurance Business;
(6) all Information relating to Client Accounts; (7) personnel Information
including compensation structures and plans; (8) Information containing Trade
Secrets; (9) Information concerning communications with, and advice of,
corporate or retained attorneys; and (10) any nonpublic information obtained
from Brown & Brown regarding current or past mergers, if the information is
subject to a nondisclosure or confidentiality agreement. Confidential
Information does not include any information that is publicly available or
independently provided to Executive (except for such public disclosures made in
violation of this Agreement) or any information generally known within the
insurance



--------------------------------------------------------------------------------



 
[exhibit103transitionagre006.jpg]
/s/ CL____ Page 6 of 17 /s/ JPB___ CHL Brown & Brown, Inc. industry. However,
Confidential Information includes the compilation of otherwise public
information by the Company for a specific business purpose, where such
compilation has independent economic value. (iii) “Information” means any and
all non-public information, and data of the Company that relates to the
Insurance Business, regardless whether kept in a document or electronic storage
medium, and includes, but is not limited to, all compilations, programs,
devices, strategies, and methods. Information that is provided to Company by
third parties is not deemed public even though the third party may provide
limited access to the Information to others in the course of the third party’s
business or financial dealings. Information is public only if it is widely and
easily available to anyone, whether within or outside of the Insurance Business,
and is not a unique compilation of public information prepared by Company for
use in the Insurance Business. (iv) “Insurance Business” means the business of
selling and servicing insurance, risk transfer alternatives, and related
services including, but not limited to, quoting, proposing, soliciting, selling,
placing, providing, servicing and/or renewing insurance, reinsurance, and surety
products, as well as loss control, claims administration, risk management,
program administration, Medicare secondary payer compliance, Social Security
disability and Medicare benefits advocacy services. Relationships of the Company
with insurance carriers, intermediaries, vendors, parties to whom Company
provides risk management, administrative, or any other service offered by
Company, form a part of the Company’s Insurance Business; provided, however,
that the term “Insurance Business” is not intended to include the risk-bearing
activities of insurance carriers. (v) “Subsidiary” or “Subsidiaries” means any
business organization formed, owned and controlled by Company for purposes of
engaging in the Insurance Business as of the Effective Date of this Agreement.
(vi) “Trade Secret” means the same as defined by the Florida Uniform Trade
Secrets Act, as enacted in Florida and construed by Florida decisional law, as
amended from time to time, and has been patented, trademarked or copyrighted at
the time of the execution of this Agreement by the USPTO or other governmental
agency with jurisdiction to enforce and/or protect Trade Secrets. (b)
Confidential Information and Trade Secrets Covenant. The Company is engaged in
the highly competitive Insurance Business, and has expended and will expend
significant sums of money and has invested and will invest a substantial amount
of time to develop and use, and maintain the secrecy of, the Confidential
Information and/or Trade Secrets. The Company has thus obtained, and will
obtain, a valuable economic asset which has enabled, and will enable, it to
develop an extensive reputation and to establish long-term business
relationships with its Client Accounts and other entities in the Insurance
Business. Executive has had access to portions of the Confidential Information
and Trade Secrets owned by the Company. If such Confidential Information and/or
Trade Secrets were disclosed to or used for the benefit of anyone other than the
Company, the Company would suffer irreparable harm, loss and damage.
Accordingly, Executive acknowledges and agrees that: (i) The Confidential
Information and Trade Secrets are, and at all times hereafter shall remain, the
sole and exclusive property of the Company; (ii) Executive shall not, at any
time, make an unauthorized disclosure of Confidential Information or Trade
Secrets, and shall use reasonable diligence to guard and protect the
Confidential Information and Trade Secrets from any unauthorized disclosure;
(iii) Upon execution of this Agreement, unless the Company gives Executive prior
express permission, Executive shall not, at any time, use for Executive’s own
exclusive benefit, or use for or disclose to any competitor, Client Account,
insurance or reinsurance carrier, managing general



--------------------------------------------------------------------------------



 
[exhibit103transitionagre007.jpg]
/s/ CL____ Page 7 of 17 /s/ JPB___ CHL Brown & Brown, Inc. agent, and/or vendor
of the Company or any other person or entity, the Confidential Information
and/or Trade Secrets as set forth herein including using or disclosing any
Confidential Information and/or Trade Secrets to solicit or divert any Insurance
Business in respect of any Client Account of the Company for the benefit or
account of any person or entity other than the Company; (iv) Following the
Resignation Date, Executive shall deliver to the Company, all Information and
property obtained or possessed by Executive while employed by Company in the
Insurance Business, whether or not such property constitutes Confidential
Information or Trade Secrets, including Client Account information and marketing
literature, and any electronic data stored on a computer. Executive shall not
destroy or delete any material, including but not limited to any electronic data
stored on a computer, before returning such material or property to the Company
or its Subsidiaries; and (v) Following the Resignation Date, Executive shall not
reverse engineer or derive independently any Trade Secret or Confidential
Information of the Company or its Subsidiaries, nor shall Executive use in any
way Executive’s knowledge of any facts pertaining to the Company’s Client
Accounts, expiration dates, or the terms and conditions of the Company’s or its
Subsidiaries’ business dealings with its Client Accounts. (vi) Executive
understands that it is the Company’s intention to maintain the confidentiality
of their Confidential Information and Trade Secrets. Executive acknowledges that
it is not practical, and shall not be necessary, to mark such information as
“confidential,” nor to transfer it within the Company by confidential envelope
or communication, in order to preserve the confidential nature of the
information. To the contrary, Executive understands and agrees that all such
information shall be deemed Confidential Information and/or Trade Secrets and
Executive shall treat all such information as such. (vii) Executive understands
that the Company and its Subsidiaries have and will receive from time to time
confidential or proprietary information from third parties (“Third Party
Information”) subject to a duty on the Company’s and its Subsidiaries’ part to
maintain the confidentiality of such information and to use it only for certain
limited purposes. During Executive’s employment and after the Resignation Date,
and without in any way limiting the provisions of this Section 5(a), Executive
will hold Third Party Information in the strictest confidence and will not
disclose to anyone (other than the personnel, consultants and professional
advisors of the Company or its Subsidiaries who need to know such information in
connection with their work for the Company or its Subsidiaries) or use, except
in connection with Executive’s work for the Company or its Subsidiaries, any
Third Party Information unless expressly authorized in writing by the Board of
Directors, the President, and/or the Chief Executive Officer of the Company. (c)
Non-Solicitation Covenant. For a period of two (2) years following the
Resignation Date (the “Restricted Period”), Executive shall not solicit, in any
capacity whatsoever, other than on behalf of the Company pursuant to the
Consulting Agreement, any Insurance Business from or in respect of any Client
Account of the Company that the Executive had direct involvement in or
Confidential Information regarding the solicitation of such Client Account in
the twenty-four (24) month period prior to the date of termination of the
Executive’s employment with the Company. Executive acknowledges that
unilaterally informing Client Accounts that Executive is leaving the Company
shall be deemed prohibited solicitation under this Agreement. The Parties agree
to issue a joint statement regarding Executive’s separation from the Company.
Should the Parties fail to agree on the text of a proposed statement, each Party
will designate a neutral representative to draft the terms to attempt to resolve
the same. (d) Non-Interference Covenant. During the Restricted Period, Executive
agrees not to intentionally interfere with the business relationship between the
Company and any Client Account that



--------------------------------------------------------------------------------



 
[exhibit103transitionagre008.jpg]
/s/ CL____ Page 8 of 17 /s/ JPB___ CHL Brown & Brown, Inc. Executive had direct
involvement in or Confidential Information regarding the solicitation of said
Client Account in the twenty-four (24) month period prior to the date of
termination of the Executive’s employment with the Company or any entity with
which the Company has maintained a business relationship in furtherance of its
operations in the Insurance Business. (e) No Raiding Covenant. During the
Restricted Period, Executive will not solicit for employment any employee or
independent contractor of the Company, and further agrees that the Executive
will not seek to induce any such person to terminate employment or engagement
with the Company for any reason, including to work for Executive or any
competitor of Company. This clause is not intended to prohibit any other
employee of Company from soliciting or accepting employment with an entity with
which Executive is also employed, so long as Executive does not induce
termination of employment with the Company, nor participate in the solicitation
of the other employee of Company for employment by Executive’s subsequent
employer. (f) Non-Compete Covenant. For a period of twelve (12) months following
the Resignation Date, in order to protect Confidential Information and the
Company’s customer relationships and business goodwill, Executive shall not
engage in, or be or become the owner of an equity interest in, or otherwise
consult with, be employed by, or participate in the business of, any of the
entities identified in Schedule 1 hereto. (g) Preliminary Activities. The
Executive agrees that until the last three months of any time period during
which he is precluded from taking any act pursuant to this Section 5, he shall
also not, in any capacity whatsoever, engage in planning, preparation,
communications with third parties in furtherance of potentially later engaging
in activities that he is otherwise then precluded from taking pursuant to this
Section 5. (h) Other Business Activities. Executive is permitted to seek or
explore other employment, partnerships, ownership, management, or other business
opportunities with other persons, companies or entities, so long as it is not
expressly excluded by this Agreement. (i) Related Matters. (i) Executive
acknowledges and agrees that: (A) the Company has recognized Executive’s merit
and has promoted, elevated and enhanced Executive to the executive leadership of
the Company; (B) the Company has permitted and encouraged Executive’s
interaction and the development of relationships with persons and entities in
the Insurance Business and third party stock analysts, Company shareholders and
Company directors; (C) the Company has long-term relationships with its Client
Accounts and other third parties and that those relationships were in many
instances developed at considerable expense and difficulty to the Company over
several years of close and continuing involvement and that the Company is
acquiring at considerable expense the benefits and goodwill associated with such
relationships; (D) Executive has carefully considered, and agrees that the
provisions of this Section 5 are fair, reasonable, and not unduly restrictive on
Executive, and do not preclude Executive from earning a livelihood or
unreasonably impose limitations on Executive’s ability to earn a living; (E) the
potential harm to the Company and its Subsidiaries of the non-enforcement of any
provision of this Section 5 outweighs any potential harm to Executive of its
enforcement by injunction or otherwise; and (F) Executive has had an opportunity
to obtain legal advice before agreeing to these terms. (ii) Executive agrees
that if the Company discovers a good faith and reasonable objective evidence
that a violation of this Section 5 has occurred or is imminent, the Company
shall have the right to communicate the terms of this Section 5 to any
prospective or current employer of Executive. In the event that either party has
a good faith belief that the other party hereto has violated the



--------------------------------------------------------------------------------



 
[exhibit103transitionagre009.jpg]
/s/ CL____ Page 9 of 17 /s/ JPB___ CHL Brown & Brown, Inc. terms of this
agreement, each hereby agrees that to provide advance written notice to the
other party’s designee, as set forth herein, specifically stating the grounds
therefor. (iii) In the event of a breach or threatened breach of the provisions
of this Section 5, the Company shall be entitled to seek injunctive relief as
well as any other applicable remedies at law or in equity. Executive understands
and agrees that without such protection, the Company’s business would be
irreparably harmed. (iv) It is the intention of the Parties that the terms and
provisions of this Agreement be enforceable to the maximum extent permitted by
applicable law. To that end, the Parties agree that if a court should declare
any of the covenants in this Section 5 unenforceable, the court shall be
authorized to modify or “blue pencil” the covenants to the extent necessary to
cure any legal impediment to enforcement. (v) This Agreement does not relieve
the Executive of other legal responsibilities and liabilities that Executive has
to the Company under applicable state and federal statutes and common law.
Instead, Executive acknowledges that this Agreement only creates additional
rights and responsibilities for protecting the Company’s interests. 6. Mutual
Non-Disparagement Covenant. The Parties agree that they will not, directly or
indirectly, disparage the other including, the Company’s current or former
officers, directors or employees orally, in writing or in any other manner (such
as through the use of emails, blogs, photographs, social media (Facebook,
Twitter, etc.), etc.) or any other electronic or web-based media). Further, the
Parties agree that they will not make disparaging statements or comments in any
form, manner or medium about the other including Company’s current or former
officers, directors or employees or about his employment by or end of employment
with the Company. Disparaging statements or comments shall be those that meet
the common law meaning of defamation per se under Florida law. The Parties
acknowledge that it would be impossible to monitor or enforce this covenant as
to Company’s entire employee base of over 7,800 employees. In order to preserve
the spirit and intent of the covenant, the Parties agree that this covenant
shall apply solely to the present and future composition of the Company’s
Leadership Council. In the event that either Party has a good faith belief that
the other Party has violated the terms of this covenant, each hereby agrees to
provide advance written notice to the other Party’s designee, as set forth under
Section 8, specifically stating the grounds therefor. Each Party agrees to an
in-person meeting, with or without a mediator, to give the other Party a
reasonable opportunity to cure said claimed breach, as a condition precedent to
any action or right(s) against the other Party. If said alleged breach cannot be
cured, then both Parties shall consider said pre-suit meeting as a settlement
conference and protected by Section 90.48, Fla. Stat., and by the Florida
Mediation Privilege set forth in Chapter 44, Fla. Stat. This Section 6 shall not
be interpreted either Party from giving truthful testimony under legal process
or compulsion, subject to notification provisions of this Agreement. 7. Waivers,
Modifications and Amendments. No waiver or modification or amendment of this
Agreement or of any covenant, condition, or limitation herein shall be valid
unless in writing and duly executed by the Party to be charged therewith. 8.
Notices. Notices shall be addressed by certified mail and emailed as indicated
below, or to such other addressee or to such other address as may be designated
by either Party: If to the Company: Brown & Brown, Inc. 220 S. Ridgewood Avenue
Daytona Beach, FL 32114 Attention: Robert W. Lloyd, General Counsel Facsimile
No.: (386) 239-7293



--------------------------------------------------------------------------------



 
[exhibit103transitionagre010.jpg]
/s/ CL____ Page 10 of 17 /s/ JPB___ CHL Brown & Brown, Inc. E-mail:
rlloyd@bbins.com If to the Executive: Charles H. Lydecker 607 N. Beach St.
Ormond Beach, FL 32174 E-mail: chldaytona@gmail.com With copy to: Richard
Lydecker, Senior Partner Lydecker Diaz 1221 Brickell Avenue, 19th Floor Miami,
FL 33131 E-mail: RL@Lydeckerdiaz.com 9. Assignment and Enforcement. Executive
agrees that Company may freely assign this Agreement or any of its rights or
privileges hereunder in connection with any sale or transfer of some or all of
Company’s assets or Subsidiary corporations, Company’s sale of a controlling
interest in the Company’s stock, or the merger or other business combination by
Company with or into any business entity. Executive further agrees to be bound
by the provisions of this Agreement for benefit of the Company to whose employ
Executive may be transferred, without the necessity that this Agreement or
another employment agreement be re-executed at the time of such transfer. No
assignment, consent by Executive, or notice to Executive shall be required to
render this Agreement enforceable by any assignee, transferee, or successor. The
Company’s assignees, transferees, or successors are expressly authorized to
enforce the Company’s rights and privileges hereunder, including the restrictive
covenants set forth in Section 5. Executive’s services hereunder are personal in
nature, and Executive may not assign or delegate Executive’s rights or
obligations hereunder in whole or in part without the Company’s prior written
consent. Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the Parties’ respective successors and permitted
assigns. Other than as contemplated in this Section 9, no term or provision of
this Agreement is intended to be, or shall be, for the benefit of any person or
entity not a party hereto, and no such other person or entity shall have any
right or cause of action hereunder. 10. Governing Law. This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Florida, without regard to conflicts of laws principles. 11. Jurisdiction and
Venue. This Agreement is entered into between Executive and Company in Volusia
County, Florida, and becomes binding on the parties in Volusia County, Florida.
Should Executive execute this Agreement at any location other than Volusia
County, Florida, Executive hereby acknowledges that such was for the sole
convenience of the Executive, and Executive hereby waives any claim that the
situs of this Agreement is any place other than Volusia County, Florida. Any
litigation or other proceeding (“Proceeding”) arising out of, under or relating
to this Agreement shall be brought, prosecuted and maintained in either (a) the
courts of the State of Florida, County of Volusia, or (b) if it has or can
acquire jurisdiction, the United States District Court for the Middle District
of Florida, and each of the Parties irrevocably submits to the exclusive
jurisdiction of each such court in any such Proceeding, waives any objection it
may now or hereafter have to venue or to convenience of forum, agrees that all
claims in respect of the Proceeding shall be heard and determined only in any
such court and agrees not to bring any such Proceeding in any other court. The
Parties agree that either or both of them may file a copy of this Section 111
with any court as written evidence of the knowing, voluntary and bargained
agreement between the Parties irrevocably to waive any objections to venue or to
convenience of forum. Each Party agrees that the chosen exclusive forums are
reasonable and shall not be so inconvenient that such Party will, for all
practical purposes, be deprived of such Party’s day in court. Process in any
Proceeding referred to in the first sentence of this Section 11 may be served on
any Party anywhere in the world.



--------------------------------------------------------------------------------



 
[exhibit103transitionagre011.jpg]
/s/ CL____ Page 11 of 17 /s/ JPB___ CHL Brown & Brown, Inc. 12. WAIVER OF JURY
TRIAL. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHT EITHER MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION RELATED
TO OR ARISING OUT OF, UNDER OR IN CONJUNCTION WITH THIS AGREEMENT, EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY, AND/OR THE SEPARATION OF EXECUTIVE FROM EMPLOYMENT
WITH THE COMPANY. THE PARTIES UNDERSTAND AND AGREE THAT, BY SIGNING THIS
AGREEMENT, ANY LAWSUIT RELATING TO EXECUTIVE’S EMPLOYMENT, OR ANY SEPARATION,
WILL BE HEARD BY A JUDGE, RATHER THAN A JURY. 13. Miscellaneous. (a) Term. The
term of this Agreement shall be for a period of twenty-four (24) months, unless
otherwise provided herein. (b) Waiver. The waiver by Executive, on the one hand,
or the Company, on the other hand, of a breach of any provision of the Agreement
shall not operate or be construed as a waiver of any subsequent breach by the
other Party. (c) Entire Agreement. This Agreement, including all of the Exhibits
hereto which are hereby incorporated herein, and the Consulting Agreement
between the parties executed contemporaneously herewith, constitutes the entire
agreement, and supersedes all prior employment agreements or other agreements
and understandings, both written and oral, among the Parties, with respect to
the subject matter hereof. Any prior agreement between the Parties or their
respective Subsidiaries with respect to the subject matter hereof (other than
the Consulting Agreement) shall be of no further force and effect, and to the
extent of any such prior agreements, this Agreement shall be deemed a novation,
good and sufficient consideration for which is acknowledged by both Parties. (d)
No Strict Construction; Descriptive Headings; Interpretation. The language used
in this Agreement shall be deemed to be the language chosen by the Parties to
express their mutual intent, and no rule of strict construction shall be applied
against any party. The descriptive headings of this Agreement are inserted for
convenience only and do not constitute a section of this Agreement. The use of
the word “including” in this Agreement shall be by way of example rather than by
limitation. Any reference to the “discretion” of a Party shall mean the sole
judgment or discretion of such Party. (e) Executive’s Cooperation. Following the
Resignation Date, Executive shall reasonably cooperate with the Company and its
Subsidiaries with respect to any matters requiring a vote of shareholders and
with respect to any disputes with third parties, internal investigation, or
administrative, regulatory, or judicial proceeding, and with other matters as
reasonably requested by the Company or its Subsidiaries (including Executive
being available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents that are or may come into Executive’s possession, all at times and on
schedules that are reasonably consistent with Executive’s other activities and
commitments). If Executive is subpoenaed or is required to testify or provide a
deposition or discovery about the Company or its current or former officers,
directors or employees, his employment by the Company or the end of that
employment, he agrees to contact the Company's General Counsel about the
subpoena/demand as promptly as is reasonably possible. Further, Executive agrees
to meet and cooperate with the Company's attorneys in preparation for such
testimony (and, of course, he will at all times testify truthfully). If the
Company requires Executive’s cooperation in accordance with this Section 13(e)
after the Resignation Date, Company shall reimburse reasonable expenses incurred
by Executive in providing such services as agreed



--------------------------------------------------------------------------------



 
[exhibit103transitionagre012.jpg]
/s/ CL____ Page 12 of 17 /s/ JPB___ CHL Brown & Brown, Inc. in advance, which
shall not exceed the actual cost or loss of income sustained by Executive plus
any reasonable travel and lodging costs actually incurred, upon submission of
receipts. (f) Business Days. If any time period for giving notice or taking
action hereunder expires on a Saturday, Sunday, or holiday observed in the State
of Florida, the time period shall be automatically extended to the next business
day. (g) Tax Withholding; Indemnification and Reimbursement of Payments on
Behalf of Executive. Company and its Subsidiaries shall be entitled to deduct or
withhold from any amounts owing from the Company or any of its Subsidiaries to
Executive (including withholding shares of other equity securities in the case
of issuances of equity by the Company or any of its Subsidiaries) any federal,
state, local, or foreign withholding taxes, excise taxes, or employment taxes
(“Taxes”) imposed with respect to Executive’s compensation or other payments
from Company or any of its Subsidiaries, including wages, bonuses,
distributions, the receipt or exercise of equity options, and/or the receipt or
vesting of restricted equity. If any such deductions or withholdings are not
made, Executive shall indemnify, defend, and hold harmless Company and its
Subsidiaries for any amounts paid with respect to any such Taxes, together with
any interest, penalties, and related expenses thereto. For avoidance of doubt,
for purposes of this Section 13(g), “Taxes” shall exclude Company’s or any of
its Subsidiaries’ portion of any payroll taxes. (h) If one or more Section(s) of
this Agreement are ruled invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provision of this Agreement, which
shall remain in full force and effect. (i) Unless required by law, regulation,
applicable stock exchange listing requirements or by a court of competent
jurisdiction, it is agreed that this document shall remain confidential until
such time as it is filed, and will not be used for any purpose other than
enforcing its specific terms in any proceeding between the parties hereto, and
it is further agreed that any portions of the document not required to be
publicly disclosed shall remain confidential. (j) Code Section 409A. This
Agreement and the monies and benefits provided hereunder are intended to qualify
for an exemption from Code Section 409A, where applicable, provided, however,
that if this Agreement and the monies and benefits provided hereunder are not so
exempt, they are intended to comply with Code Section 409A to the extent
applicable thereto. Notwithstanding any provision of this Agreement to the
contrary, this Agreement shall be interpreted and construed consistent with this
intent, provided that the Company shall not be required to assume any increased
economic burden in connection therewith. Although the Company intends to
administer this Agreement so that it will comply with the requirements of Code
Section 409A, the Company does not represent or warrant that this Agreement will
comply with Code Section 409A or any other provision of federal, state, or local
law. Neither the Company nor its directors, officers, employees or advisers
shall be liable to the Executive (or any other individual claiming a benefit
through the Executive) for any tax, interest, or penalties the Executive may owe
as a result of monies or benefits paid under this Agreement, and the Company
shall have no obligation to indemnify or otherwise protect the Executive from
the obligation to pay any taxes pursuant to Code Section 409A. With respect to
the payments provided by Section 2(a)(v) of this Agreement, the Executive’s
employment shall be treated as terminated if the termination meets the
definition of “separation from service” as set forth in Treasury Regulation
Section 1.409A-1(h)(l). Notwithstanding anything to the contrary contained in
this Agreement, if (a) the Executive is a “specified employee” within the
meaning of Treasury Regulation Section 1.409A-1(i), and (b) any payment provided
by this Agreement does not qualify for exemption from Code Section 409A under
the short-term deferral exception to deferred compensation of Treasury
Regulation Section 1.409A-1(b)(4) or otherwise, then, to the extent required for
compliance with Code Section 409A, any payments that are not exempt from Code
Section 409A shall be made in accordance with the terms of this Agreement, but
in no event earlier than the first to occur of (i) the first day of the seventh
month following the Executive’s termination of



--------------------------------------------------------------------------------



 
[exhibit103transitionagre013.jpg]
/s/ CL____ Page 13 of 17 /s/ JPB___ CHL Brown & Brown, Inc. employment, or (ii)
the Executive’s death. Any payments delayed pursuant to the prior sentence shall
be made in a lump sum on the first day of the seventh month following the date
of termination of Executive’s employment, and the Company will pay the payments,
if any, on and after the first day of the seventh month following the date of
termination of Executive’s employment at the time(s) and in the form(s) provided
by the applicable section(s) of this Agreement. (k) Counterparts. This Agreement
may be executed in counterparts, all of which together shall comprise one and
the same instrument.



--------------------------------------------------------------------------------



 
[exhibit103transitionagre014.jpg]
/s/ CL____ Page 14 of 17 /s/ JPB___ CHL Brown & Brown, Inc. IN WITNESS WHEREOF,
the Parties have executed this Transition Agreement effective as of the date
first written above. EXECUTIVE: CHARLES H. LYDECKER /s/ Charles H. Lydecker ___
Charles H. Lydecker Date Signed: July 1, 2016 COMPANY: BROWN & BROWN, INC. By:
/s/ J. Powell Brown Name: J. Powell Brown Title: President and Chief Executive
Officer Date Signed: July 1, 2016



--------------------------------------------------------------------------------



 
[exhibit103transitionagre015.jpg]
/s/ CL____ Schedule 1 /s/ JPB___ CHL Brown & Brown, Inc. Schedule 1 Non-Compete
Companies Arthur J. Gallagher & Co AssuredPartners Gallagher HUB International
Marsh BB&T Insurance Services Wells Fargo Insurance Services And any person or
entity owning, or entity owned by or under common ownership with, such entities.



--------------------------------------------------------------------------------



 
[exhibit103transitionagre016.jpg]
/s/ CL___ Ex. B-1 /s/ JPB___ CHL Brown & Brown, Inc. EXHIBIT “B” (letter
addressed to the Corporate Secretary) I, Charles H. Lydecker, hereby resign as
Regional President of the Retail Division and Senior Vice President of Brown &
Brown, Inc., a Florida corporation ("Company"), effective as of the close of
business on July 1, 2016. I also hereby resign any and all officer and director
positions that I may have with the Company and any direct or indirect Subsidiary
of the Company as of that same date. In addition, I agree to sign in the future
any reasonable documents that are necessary or desired to effect such
resignations from the Company and its direct or indirect Subsidiaries.
Respectfully, /s/ Charles H. Lydecker______ Charles H. Lydecker Date Signed:July
1, 2016



--------------------------------------------------------------------------------



 